Citation Nr: 0215643	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-17 890	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for coronary artery 
disease, as secondary to the veteran's service-connected 
restrictive lung disease.  

(The issue of entitlement to service connection for a 
psychiatric disorder, to include depression, as secondary to 
the veteran's service-connected headaches will be the topic 
of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veteran's affairs (VA).  The appeal is currently being 
managed by the Nashville, Tennessee RO, as the veteran 
currently live within that jurisdiction.  In its current 
status, this case returns to the Board following development 
made pursuant to its July 1996 remand.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder claimed to be secondary to service-connected 
traumatic head injury pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's coronary artery disease is not shown to 
have been caused or worsened by the veteran's service-
connected restrictive lung disease.  



CONCLUSION OF LAW

Coronary artery disease is not proximately due to or the 
result of service-connected restrictive lung disease.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
January 1994 and February 1994 rating decisions, a March 1994 
statement of the case, a July 1996 Board remand and 
supplemental statements of the case, dated in August 1998, 
January 2000 and March 2002.  He was told in essence that 
there was no evidence showing that he currently has coronary 
artery disease that may be associated with is service-
connected restrictive lung disease.  Specific evidence, 
including the identities of those providing medical services 
for the veteran's cardiovascular condition, was requested in 
the 1996 remand and in a statement dated in September 1996.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in September 1996 and November 1997, the RO 
asked him to specify where he had received treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Nashville 
and Murfreesboro, Tennessee VA medical facilities, as well as 
earlier reports from the West Haven, Connecticut VA Medical 
Center, his Social Security Administration disability 
records, and his private medical records from Lawrence and 
Memorial Hospital.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

Service connection was established for restrictive lung 
disease in an August 1992 rating decision.  The veteran is 
currently receiving a 30 percent rating for that condition.  
In the July 1996 informal hearing presentation, the veteran's 
representative stated that it is the veteran's contention 
that he developed a heart condition as a result of his 
service-connected lung condition.  

The veteran's service medical records show that he was 
determined to have labile blood pressure at the time of his 
entrance examination in February 1963.  No diagnosis of 
cardiovascular disease was noted at that time, and no cardiac 
treatment was provided during military service.  In fact, 
there is no reference to coronary artery disease during the 
veteran's military service. 

A November 1986 report from Lawrence and Memorial Hospital 
shows that the veteran was first treated in June 1983 for 
chest pain, shortness of breath, coughing and flu-like 
symptoms.  At that time, his symptoms were thought to be 
associated with environmental factors then described as 
welding fumes.  With respect to the chest pains, the veteran 
was thought to have classic angina and lesions of the 
coronary arteries.  It was not cardiac catheterization 
performed in March 1985 showed 70 percent obstruction of the 
left anterior descending artery, and this was not considered 
to require surgical resection, given the evidence of only a 
single diseased artery.  At the time of the November 1986 
report the veteran's cardiac disease was thought to be 
stable.  

The veteran received inpatient treatment for his 
cardiovascular condition in a VA medical facility in March 
1992.  At that time, the veteran was diagnosed with coronary 
artery disease with angina, hypertension and chronic 
obstructive pulmonary disease.  

A December 1992 medical statement from A. C. DeGraff, Jr., 
M.D. is to the effect that the veteran was reevaluated in 
December 1992 and was noted to have continued complaints of 
right-sided chest pain and shortness of breath with air 
pollution and cold air exposure.  It was noted in addition 
that the heart disease problem had been identified and 
treated with Cardizem and Lopressor.  The examiner also noted 
that the veteran's loss of lung function had been 
accelerating, and that there was a suggestion of interstial 
lung disease.  

The veteran underwent a VA cardiovascular examination in May 
1993.  At that time, the veteran complained of exertional 
chest pain and shortness of breath.  He was noted to have 
blood pressure of 160/100 and diagnosis coronary artery 
disease, stable hypertension.  Chest X-rays revealed no 
evidence of cardiopulmonary disease.  

The veteran was hospitalized at a VA medical facility in July 
1995 for chest pain syndrome with possible angina.  The 
veteran was noted to have undergone cardiac catheterization 
in the mid-1980s at which time he was shown to have mild left 
anterior descending artery disease.  Chest X-rays conducted 
on admission showed mild cardiomegaly with very slightly 
increased bibasilar markings in his lung fields.  During the 
hospital admission a myocardial infarction was ruled out.  

The veteran underwent VA examination in March 1998.  At that 
time, the purpose of examination was to determine whether 
coronary artery disease was existent and if so, if the 
condition was related to restrictive lung disease.  As 
reported, the veteran had chest pain compatible with angina 
since 1986.  He also so had risk factors for coronary artery 
disease which included hypertension, family history and 
elevated cholesterol.  Coronary artery disease had been 
confirmed by cardiac catheterization.  In April 1992, cardiac 
evaluation was repeated, and the veteran was found to have 
normal right ventricular and left ventricular contractile 
function.  The veteran was evaluated for chest pain in July 
1995 at the VA facility in West Haven, Connecticut.  He was 
noted to have ankle edema that was associated with medication 
taken for hypertension.  Diagnostic test including 
electrocardiogram, echocardiogram and chest X-rays were 
accomplished.  The veteran was found to have had chest pain 
compatible with angina pectoris for 12 years.  Mild coronary 
disease was documented by coronary arteriography in 1986.  
Risk factors for coronary disease were present and included 
hypercholesterolemia, hypertension and a family history.  The 
veteran was noted to have had two evaluations of right 
ventricular function, and on both occasions, there was no 
evidence of right ventricular dilation or decreased right 
ventricular function.  There was no evidence of venous 
hypertension.  

The March 1998 report reflects the examiner's opinion that 
mild coronary artery disease was documented on cardiac 
catheterization but there had been little evidence of 
progression of coronary disease.  It was further indicated 
that there was no evidence that the veteran had right 
ventricular hypertrophy, right ventricular dilation, or 
depressed right ventricular function which could be related 
to severe pulmonary disease.  The examiner noted in addition, 
that there is no scientific basis for associating coronary 
artery disease with restrictive lung disease.  

The Board notes that the veteran submitted excerpts from 
various medical treatise and information obtained from 
various medical websites pertaining to cardiovascular disease 
in order to support of his claim.  The veteran is advised 
that this information has been reviewed, but do not pertain 
to the specific facts of the veteran's claim.  Thus, the 
probative value of such information is very limited.  

The preponderance of the evidence is against the claim for 
service connection for coronary artery disease, claimed to be 
secondary to service-connected restrictive lung disease.  The 
veteran's coronary artery disease appear to have existed 
contemporaneously with the service-connected lung condition 
since coronary artery disease was first diagnosed in 1986.  
However, medical opinion based on a review of the entire 
clinical record has ruled out any association between the two 
conditions.  Coronary artery disease is not shown to have 
been caused or worsened by service-connected restrictive lung 
disease.  

ORDER

Service connection for coronary artery disease, claimed as 
secondary to the veteran's service-connected restrictive lung 
disease is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

